
	
		III
		110th CONGRESS
		1st Session
		S. RES. 297
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Utah League of Cities and Towns.
	
	
		Whereas the Utah League of Cities and Towns was created in
			 1907 as the Utah Municipal League to protect the interests of the
			 municipalities of the State of Utah and to promote an active interest in
			 municipal affairs;
		Whereas the Utah League of Cities and Towns was the 9th
			 such State league created in the United States and was one of the earliest
			 members of the National League of Cities;
		Whereas one of the primary functions of the Utah League of
			 Cities and Towns during its early years was to organize and facilitate an
			 annual convention, which remains a key function of the Utah League of Cities
			 and Towns;
		Whereas nearly 1,000 elected officials and staff from
			 municipalities across the State of Utah attend the Utah League of Cities and
			 Towns Convention each year;
		Whereas when the Utah League of Cities and Towns was
			 formed, there were 375,000 residents of Utah and 83 municipalities;
		Whereas nearly 2,500,000 people now call Utah home, and
			 the large majority of these people live in the 243 cities and towns across the
			 State;
		Whereas, in 1937, the Utah League of Cities and Towns
			 reorganized, employed a full-time staff, expanded its legislative activity, and
			 launched training and other service programs;
		Whereas the Utah League of Cities and Towns strives to
			 maintain a strong unity among all Utah municipalities, promoting common
			 interests among municipalities while recognizing each city's unique
			 differences;
		Whereas the Utah League of Cities and Towns helped to
			 secure the bid, organize, and host the successful XIX Olympic Winter Games in
			 2002, and also helped promote a vision of the Olympic Games throughout the
			 region; and
		Whereas, as the Utah League of Cities and Towns enters its
			 2nd century of service, it remains committed to representing the interests of
			 municipal governments with a strong, unified voice at the State and Federal
			 levels and providing information, training, and technical assistance to the
			 leaders of the cities and towns of Utah as they try to make life better for all
			 Utahns: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the 100th anniversary of the founding of the Utah League of Cities and
			 Towns; and
			(2)expresses its
			 appreciation for the efforts of the Utah League of Cities and Towns to promote
			 civic responsibility and community interest during the past 100 years.
			
